Citation Nr: 0718495	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-39 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for 
residuals, traumatic injury to right knee, including as 
secondary to the service-connected disability of post-
operative internal derangement, left knee.

2.  Entitlement to service connection for residuals, 
traumatic injury to right knee, including as secondary to the 
service-connected disability of post-operative internal 
derangement, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1982 through May 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issue of entitlement to service connection for residuals, 
traumatic injury to right knee, including as secondary to the 
service-connected disability of post-operative internal 
derangement, left knee is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a right 
knee disability was denied in March 2000 and not appealed.

2.  Since March 2000, a medical opinion has been obtained 
suggesting that the veteran's right knee osteoarthritis and 
degenerative joint disease may have been aggravated by his 
service-connected left knee disability.




CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for residuals, 
traumatic injury to right knee, including as secondary to the 
service-connected disability of post-operative internal 
derangement, left knee; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2005); 38 C.F.R. §§ 3.104, 3.156, 
3.160, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for a right knee disability.  This claim was 
previously denied in March 2000 and not appealed.  See March 
2000 rating decision.  The claim was denied because the, 
although the veteran had a single episode of trauma to the 
right knee recorded in service, there was no permanent 
aggravation shown to have occurred to his pre-service medial 
meniscectomy of the right knee while he was on active duty.  
Additionally, the RO found that the majority of the veteran's 
right knee problems were related to his initial pre-service 
injury of the right knee.  A claim that has been denied, and 
not appealed, will not be reopened and allowed, unless new 
and material evidence is presented or secured. 38 U.S.C.A. §§ 
5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302(a).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996).  The specified bases for the final 
disallowance must, however, be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

While the RO ultimately reopened the veteran's claim for 
service connection for a right knee disability and considered 
the claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions. 
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In this case, the evidence submitted since the March 2000 
rating decision includes current VA and private medical 
treatment records, and the veteran's sworn testimony at an 
October 2005 RO hearing and a March 2007 Board hearing.  
Specifically, the October 2005 opinion from Dr. Maddalon 
raises a reasonable possibility of substantiating the 
veteran's claim.  The doctor opined that the veteran's right 
knee disability has "probably been aggravated beyond normal 
progression by the condition of the left knee."  This 
evidence is new, because it was not of record at the time of 
the March 2000 rating decision. It is also "material." 
Specifically, the October 2005 opinion tends to link the 
severity of the veteran's right knee disability to his 
service-connected left knee disability.  Such a link was 
absent at the time of the prior decision. The evidence 
submitted does raise a reasonable possibility of 
substantiating the claim. Accordingly, the veteran's claim 
for service connection for a right knee disability, including 
as secondary to his service-connected left knee disability, 
is reopened.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with here is not 
warranted.  To the extent necessary, VA has fulfilled its 
duties to notify and to assist the veteran in the development 
of this claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence was received to reopen the claim 
for service connection for a right knee disability; to this 
extent only this claim is granted.


REMAND

The veteran is seeking service connection for a right knee 
disability, including as secondary to a service-connected 
left knee disability.  While the evidence of record clearly 
suggests that the veteran has a current right knee 
disability, the evidence in relation to that disability's 
etiology is unclear.  

Service medical records show that the veteran's right knee 
was injured and operated on in January 1981, prior to his 
entry into service.  See January 1981 private surgical 
records contained within the service medical records.  Upon 
entry into service, the right knee history was reported and 
it was noted that the veteran "now has pain and swelling."  
See August 1981 Report of Medical History.  In August 1983, 
the veteran was treated for right knee swelling and diagnosed 
as having internal derangement of joint with a note that it 
was "prob early DJD."  As such, there exists the question 
of whether the veteran had a preexisting right knee 
disability that was aggravated by active service.

Also, the veteran's specific claim is that his right knee 
disability was aggravated and increased in severity due to 
his service-connected left knee disability.  See the 
veteran's April 2004 statement.  During the course of this 
appeal, the veteran has not been afforded a VA examination 
for an opinion as to whether his right knee disability 
worsened as a result of the service connected left knee 
disability.  The September 2004 VA examination pertains only 
to the current severity of the left knee condition.  The 
veteran did submit a statement from his private treating 
physician that suggests that the veteran's right knee has 
"probably been aggravated beyond normal progression by the 
condition of the left knee."  See October 2005 statement 
from Dr. Maddalon.  The basis for this opinion, however, is 
unstated.  However, because there is medical evidence of a 
current disability, coupled with evidence suggesting a 
possible aggravation of a preexisting disability, both by 
active service and by a service-connected disability, a 
medical examination and opinion based upon a review of the 
evidence of record is warranted under 
38 C.F.R. § 3.159(c)(4) (2006).  As such, a remand is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA orthopedic 
examination of his right knee.  The 
examiner must be provided access to the 
claims folder and review the complete 
medical evidence, including the pre-
service right knee surgery report.  

The examiner is asked to diagnose any 
current right knee disability.

Once a current diagnosis is made, the 
examiner should provide an opinion 
regarding the etiology of the veteran's 
right knee disability by addressing the 
following questions:  

Is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current right knee 
disability is a preexisting condition that 
increased due to active service, other 
than that which is due to the natural 
progress of the disease.  A complete 
rationale should be provided for any 
opinion expressed.

Is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's service-connected left-
knee disability caused or aggravated the 
veteran's right knee disability.  A 
complete rationale should be provided for 
any opinion expressed.

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


